Citation Nr: 0124646	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  99-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of cholecystectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from October 1956 to 
October 1959, and from June 1962 to April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2001, the appellant appeared at a hearing before the 
undersigned Member of the Board, at which time he testified 
with respect to the issues listed on the title page.  A 
transcript of that hearing has been associated with the 
record on appeal.  At this hearing, the appellant formally 
withdrew his other appealed claims, specifically, Issues 2-5 
listed on the April 2001 supplemental statement of the case.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  In hearing testimony before the undersigned at a 
Travel Board hearing held in June 2001, the appellant alluded 
to recent VA medical treatment for his residuals of the 
cholecystectomy, and he indicated that he was considered 
disabled by the Social Security Administration (SSA) since 
1992.  Given his rather vague accounts of treatment, it is 
not altogether clear whether VA has all of his available 
medical records.  In light of the fact that additional 
development is needed to obtain all the medical records that 
SSA may have on the appellant, the RO should endeavor on 
remand to contact the appellant and request that he provide a 
detailed account of his 


medical treatment provided in the post service period, and, 
if indicated by his response, action should be taken to 
obtain any corresponding treatment records that have not 
already been associated with the record on appeal.  The 
requisition and consideration of all available medical 
records that are relevant to the issues on appeal is 
necessary for the adjudication of the case.

In view of the above, the Board finds that additional medical 
development to evaluate the service-connected cholecystectomy 
disability would prove useful in this case, and is consistent 
with VA's duty to assist the appellant.  The appellant was 
most recently examined for compensation purposes for this 
disability in November 1997, nearly four years ago at this 
point, which in light of the fact that he claims to have 
received more recent treatment, merits additional and more 
up-to-date medical evaluation.

Finally, readjudication of the claims must be in accord with 
VA's duty-to-notify and duty-to-assist obligations under the 
newly amended versions of 38 U.S.C.A. §§ 5103A and 5107(a), 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), and implementing 
regulations published in August 2001, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The RO should obtain copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the appellant for SSA benefits.  
The RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
the recent past.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant (other than the SSA medical 
evaluators), the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the appellant 
of the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.



4.  Thereafter, the RO should schedule 
the appellant for an appropriate VA or 
fee-basis examination to determine the 
nature and extent of impairment caused by 
his service-connected residuals of 
cholecystectomy.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of this disability should be conducted.  
All pertinent symptomatology and medical 
findings should be reported in detail.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of the requested examination and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
appellant fails to report for the 
examination or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 38 
C.F.R. § 3.665.  A copy of all 
notifications must be associated with the 
claims folder.

6.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published in 
August 2001, as noted above.  The RO 
should also ensure that the report of the 
requested examination is in full 
compliance with the above instructions.  
If the report is not in compliance with 
the instructions it should be returned to 
the examiner for correction.

7.   Upon completion of the above, the RO 
must readjudicate the appellant's claims 
in appellate status before the Board, as 
listed on the title page. Consideration 
of referring the claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication, and any issue that is 
found to be inextricably intertwined 
should be properly adjudicated.   The RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. §5107(b) (West 
Supp. 2001).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the Ro should return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


